


110 HR 3427 IH: To prohibit the revocation of waivers of the competitive

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3427
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. McDermott (for
			 himself, Mr. Rangel,
			 Mr. Levin, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To prohibit the revocation of waivers of the competitive
		  need limitation under the Generalized System of Preferences program unless
		  certain conditions are met.
	
	
		1.Prohibition on revocation of
			 waiver of competitive need limitation under Generalized System of Preferences
			 program
			(a)AmendmentClause
			 (ii) of section 503(d)(4)(B) of the Trade Act of 1974 (19 U.S.C. 2463(d)(4)(B))
			 is amended—
				(1)in the matter
			 preceding subclause (I)—
					(A)by striking
			 Not later than July 1 of each year, the President and inserting
			 The President; and
					(B)by striking
			 should revoke and inserting may not
			 revoke;
					(2)in subclause (I),
			 by striking the semicolon at the end and inserting a comma;
				(3)in subclause (II),
			 by striking the period at the end and inserting a comma; and
				(4)by adding at the
			 end the following new text:
					
						unless the
				International Trade Commission determines that revocation of the waiver will
				not reduce the current level of exports from the beneficiary developing country
				to the United States; that revocation of the waiver will not materially benefit
				one or more countries that are not designated as beneficiary developing
				countries for purposes of this title; and that revocation will not materially
				benefit one or more countries with a higher volume of exports of the same
				product to the United
				States..
				(b)Effective
			 dateThe amendments made by subsection (a) apply with respect to
			 any waiver that is in effect under section 503(d) of the Trade Act of 1974 with
			 respect to an article on or after June 20, 2007.
			
